

EXHIBIT 10.2


Changes to Compensation Program for the Non-Employee Directors
of AK Steel Holding Corporation


On July 22, 2010, the Board of Directors (the “Board”) of AK Steel Holding
Corporation (the “Company”), upon the recommendation of the Management
Development and Compensation Committee, approved certain changes to the
compensation program for non-employee Directors.  The Board approved a $15,000
increase to the cash component of the annual Board retainer fee, from $45,000 to
$60,000, and a $10,000 increase in the restricted stock unit component of the
annual Board retainer fee, from $80,000 to $90,000.  These changes were
effective as of July 1, 2010.  All other aspects of the non-employee Director
compensation program remain as disclosed in the Company’s Proxy Statement for
its 2010 Annual Meeting of Stockholders, as filed with the Securities and
Exchange Commission on April 12, 2010.
